UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1155



FEDERAL KEMPER LIFE ASSURANCE COMPANY,

                                             Plaintiff - Appellee,

          and


KAREN ANN LEIMBACH,

                                             Defendant - Appellee,


          versus


DEAN SCOTT FINGLASS,

                                            Defendant - Appellant,

          and


CARON BETH FINGLASS,

                                                         Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-03-81-AMD)


Submitted:   May 5, 2004                    Decided:   May 17, 2004


Before WIDENER, WILLIAMS, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Dean Scott Finglass, Appellant Pro Se. Rob Ross Hendrickson, BOYD,
BENSON & HENDRICKSON, Baltimore, Maryland, for Appellee Leimbach.
Bryan David Bolton, Hisham M. Amin, FUNK & BOLTON, P.A., Baltimore,
Maryland, for Appellee Federal Kemper Life Assurance Company.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Dean Scott Finglass appeals the district court’s order

and judgment of interpleader granting Karen Ann Leimbach’s motion

for summary judgment.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Federal Kemper Life Assurance Co. v.

Finglass, No. CA-03-81-AMD (D. Md. Jan. 20, 2004).        We grant

Finglass’s motion to proceed in forma pauperis on appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -